                                                                                    Case 3:20-cv-06375-WHA Document 9 Filed 11/20/20 Page 1 of 3



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                          7                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9   JIDEOFOR AJAELO,                                          No. C 20-6375 WHA (PR)
                                                                         10                    Petitioner,                              ORDER TO SHOW CAUSE;
                                                                                                                                        DENYING MOTION FOR STAY;
                                                                         11        v.                                                   GRANTING LEAVE TO PROCEED
United States District Court




                                                                                                                                        IN FORMA PAUPERIS
                               For the Northern District of California




                                                                         12   RAYMOND MADDEN,
                                                                                                                                        (Dkt. 2, 5)
                                                                         13                    Respondent.
                                                                                                                       /
                                                                         14
                                                                         15                                                INTRODUCTION
                                                                         16             Petitioner, a California prisoner, filed this pro se petition for a writ of habeas corpus
                                                                         17   pursuant to 28 U.S.C. § 2254 challenging his conviction. For the reasons discussed below,
                                                                         18   respondent is ordered to show cause why the petition should not be granted.
                                                                         19                                                 STATEMENT
                                                                         20             In 2007, petitioner was convicted of first-degree murder with special circumstances and
                                                                         21   attempted first-degree murder. The trial court sentenced him to a term of twenty five years to
                                                                         22   life without parole in state prison. His direct appeal to the California Court of Appeal and the
                                                                         23   California Supreme Court failed. The California Supreme Court also recently denied without
                                                                         24   prejudice his petition for a writ of habeas corpus.
                                                                         25                                                  ANALYSIS
                                                                         26   A.        STANDARD OF REVIEW
                                                                         27             This court may entertain a petition for writ of habeas corpus "in behalf of a person in
                                                                         28   custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                                                              violation of the Constitution or laws or treaties of the United States." 28 U.S.C. 2254(a); Rose
                                                                                   Case 3:20-cv-06375-WHA Document 9 Filed 11/20/20 Page 2 of 3



                                                                          1   v. Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                                                          2   requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ
                                                                          3   of habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state
                                                                          4   court must “specify all the grounds for relief which are available to the petitioner ... and shall
                                                                          5   set forth in summary form the facts supporting each of the grounds thus specified.” Rule 2(c) of
                                                                          6   the Rules Governing Section 2254 Cases, 28 U.S.C. foll. 2254. “‘[N]otice’ pleading is not
                                                                          7   sufficient, for the petition is expected to state facts that point to a ‘real possibility of
                                                                          8   constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d
                                                                          9   688, 689 (1st Cir. 1970)).
                                                                         10   B.      LEGAL CLAIMS
                                                                         11           Petitioner claims that his conviction on first-degree murder was based upon an invalid
United States District Court
                               For the Northern District of California




                                                                         12   legal theory, that he received ineffective assistance of counsel, his convictions for attempted
                                                                         13   murder were based on an invalid legal theory, and his sentence is not valid under state law.
                                                                         14   When liberally construed, the first and third claims implicated his right to due process, and the
                                                                         15   second claim implicates his right to counsel under the Sixth Amendment. The fourth claim,
                                                                         16   being based on state law, does not present cognizable grounds for federal habeas relief.
                                                                         17   Swarthout v. Cooke, 562 U.S. 216, 219 (2011). Accordingly, respondent will be required to file
                                                                         18   an answer and show cause based upon petitioner’s first three claims for relief.
                                                                         19           Petitioner has filed a motion for a stay under Kelly v. Small, 315 F.3d 1063 (9th Cir.
                                                                         20   2003), until the California Supreme Court issues a decision in another case. Such a stay is
                                                                         21   available to a petitioner who wishes to exhaust additional claims in the state courts. Petitioner
                                                                         22   does not have additional unexhausted claims which he now wishes to pursue. Accordingly, no
                                                                         23   stay will be granted at this time; if petitioner wishes to exhaust a new claim in the state courts,
                                                                         24   he may request a stay under Kelly.
                                                                         25                                             CONCLUSION
                                                                         26           For the foregoing reasons,
                                                                         27           1. The motion for a stay is DENIED. The motion for leave to proceed in forma pauperis
                                                                         28   is GRANTED.


                                                                                                                                  2
                                                                                 Case 3:20-cv-06375-WHA Document 9 Filed 11/20/20 Page 3 of 3



                                                                          1          2. The clerk shall mail a copy of this order and the petition with all attachments to the
                                                                          2   respondent and the respondent's attorney, the Attorney General of the State of California. The
                                                                          3   clerk shall also serve a copy of this order on the petitioner.
                                                                          4          3. Respondent shall file with the court and serve on petitioner, within ninety-one (91)
                                                                          5   days of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules
                                                                          6   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                                                          7   granted based on the claim found cognizable herein. Respondent shall file with the answer and
                                                                          8   serve on petitioner a copy of all portions of the state prison disciplinary proceedings that are
                                                                          9   relevant to a determination of the issues presented by the petition.
                                                                         10          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the
                                                                         11   court and serving it on respondent within twenty-eight days of the date the answer is filed.
United States District Court
                               For the Northern District of California




                                                                         12          4. Respondent may file, within ninety-one (91) days, a motion to dismiss on procedural
                                                                         13   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the
                                                                         14   Rules Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file
                                                                         15   with the court and serve on respondent an opposition or statement of non-opposition within
                                                                         16   twenty-eight days of the date the motion is filed, and respondent shall file with the court and
                                                                         17   serve on petitioner a reply within fourteen days of the date any opposition is filed.
                                                                         18          5. Petitioner is reminded that all communications with the court must be served on
                                                                         19   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must
                                                                         20   keep the court informed of any change of address and must comply with the court's orders in a
                                                                         21   timely fashion. Failure to do so may result in the dismissal of this action for failure to prosecute
                                                                         22   pursuant to Federal Rule of Civil Procedure 41(b).
                                                                         23          IT IS SO ORDERED.
                                                                         24
                                                                              Dated: November 20         , 2020.
                                                                         25                                                          WILLIAM ALSUP
                                                                                                                                     UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28


                                                                                                                                3
